ALLREAD, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
This question involves the power and authoriy of the Chief Inspector of the Division of Building Inspection of the City of Dayton ton City District a fee for the approval of to charge the Board of Education, of the Day-plans of a school building, as prescribed in the building ordinance of the1 City of Dayton.
This is an important question. . The case *311has been fully and ably argued' both orally and on briefs.
Attorneys — Nevin and Kalbfus, for State; J. B. Harshman, City Attorney, Walter B. Snyder and Howard B. Heald, Asst. City Attorneys, for Niehaus; all of Dayton.
In view of the importance of an early decision, we give herewith general conclusions reached after full consideration:
1. 'The Board of Education is a creature of the State and subject to State legislation;
2. The City Commission, under charter, has powers of legislation subject only to the limitations of the constitution over the citizens and business organizations located and doing business within the city, but has no jurisdiction over the Board of Education, except as conferred by State laws;
3. The Division of Building Inspection has authority conferred by State laws to grant, and within reasonable limits to withhold, certificates of approval of plans and specifications of new school buildings, but has.no authority to prescribe a licens.e fee therefor;
4. The license fee, as prescribed in the ordinance under consideration, is not valid as againsts the Board of Education with respect to school buildings under their jurisdiction, there being no State legislation authorizing such fee.